Name: Commission Regulation (EEC) No 1149/92 of 5 May 1992 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 5. 92 Official Journal of the European Communities No L 121 /19 COMMISSION REGULATION (EEC) No 1149/92 of 5 May 1992 fixing the amount by which the levy "on imports of rice from the Arab Republic of Egypt must be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular Article 11 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Repub ­ lic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the levy calculated in accordance with Article 11 of Regula ­ tion (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, pursuant to Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules for the application of Regulation (EEC) No 2412/73 (4), as amended by Regulation (EEC) No 560/91 (*), the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas the levies to be taken into consideration are therefore those applicable during January, February and March 1992, HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the levy on imports of rice origina ­ ting in and coming from the Arab Republic of Egypt is to be reduced shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 6 May 1992. At the request of the party concerned, it shall apply from 1 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1992. For the Commission Ray MAC SHARRY Member of the Commission o OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 177, 24. 6. 1989, p. 1 . 0 OJ No L 146, 14. 6. 1977, p. 9. (4) OJ No L 302, 31 . 10. 1973, p. 1 . 0 OJ No L 62, 8 . 3 . 1991 , p. 26. No L 121 /20 Official Journal of the European Communities 6. 5. 92 ANNEX to the Commission Regulation of 5 May 1992 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CN code Amounts to be deducted 1006 10 21 78,88 1006 10 23 73,89 1006 10 25 73,89 1006 10 27 73,89 1006 10 92 78,88 100610 94 73,89 1006 10 96 73,89 1006 10 98 73,89 1006 20 11 98,60 1006 20 13 92,36 1006 20 15 92,36 1006 20 17 92,36 1006 20 92 98,50 1006 20 94 92,36 1006 20 96 92,36 1006 20 98 92,36 1006 30 21 125,90 1006 30 23 147,45 1006 30 25 147,45 1006 30 27 147,45 1006 30 42 125,90 1006 30 44 147,45 1006 30 46 147,45 1006 30 48 147,45 1006 30 61 134,08 1006 30 63 158,07 1006 30 65 158,07 1006 30 67 158,07 1006 30 92 134,08 1006 30 94 158,07 1006 30 96 158,07 1006 30 98 158,07 1006 40 00 34,26